Citation Nr: 1512044	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  07-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the U. S. Army from June 1954 to July 1957 and with the U.S. Navy from June 1958 to May 1959.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing in October 2009 before a Veterans Law Judge; a transcript of that hearing is included in the record.  In November 2014, the Veteran was notified that the Veterans Law Judge was no longer employed by the Board and informed of him the right to another hearing before a currently-employed Veterans Law Judge.  That same month, the Veteran informed VA that he did not wish to appear for a hearing.

In December 2009 and February 2011, the Board remanded this matter for further development.  A September 2011 Board decision denied the claim for a low back disability.  

The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By Order dated April 2012, the Court vacated the Board's September 2011 denial and remanded this matter to the Board for compliance with the instructions included in an April 2012 Joint Motion for Remand (JMR).  In January 2013 and August 2013, the Board again remanded this matter to the RO for additional development, to include obtaining a VA examination and available records pertaining to the Veteran from the appropriate state Workers' Compensation agency.  Most recently, in March 2014, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  In July 2014, the Board received the VHA opinion.  In August 2014, the Veteran was provided a copy of this opinion and provided an opportunity to present further argument and/or evidence.  In September 2014, the Veteran submitted additional evidence for consideration of his appeal and waived RO consideration of this evidence. 

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issue on appeal. 

As noted above, by Order dated April 2012, the Court vacated the Board's September 2011 denial and remanded this matter to the Board for compliance with the instructions included in an April 2012 JMR.  The Court noted that in denying the Veteran's claim, the Board found that his service treatment records did not show any complaints of back problems associated with the in-service motor vehicle accident (MVA).  However, the Court determined that the Board's finding did not take into account an October 19, 1955, (date of the accident), service treatment record reflecting back pain.  The Board then remanded the matter to obtain, in part, a new VA examination in March 2013.  There, the examiner indicated that the Veteran only "had a single complaint of back pain one year prior to his MVA [on September 15, 1954]."  In March 2014, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  Similarly, the examiner noted that review of the record revealed that the Veteran was evaluated for complaints of low back pain on September 15, 1954, but no other service treatment records documenting complaints of back pain were found.  Specifically, the examiner "found no documentation of complaints of back pain noted on October 19, 1955 - the day of MVA injury."

The Board finds a deficiency within not only the March 2013 VA examination, but also the VHA expert opinion received in July 2014.  While the VA examiner and VHA physician provide explanations for their finding that the Veteran's current back disability was not related to an incident of service, their rationale for their opinions were based upon only a single documented complaint of back pain, which the April 2012 JMR found was a false factual premise.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Lastly, the Board notes that the Veteran's file was converted to paperless formats using Virtual VA and VBMS.  It appears that the Veteran's service treatment records have not been included in either electronic system.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The agency of original jurisdiction (AOJ) must insure that the Veteran's service treatment records, which are included in his paper file, are returned to the Board in either a paper or electronic format. 

2. Request an addendum opinion from a VA orthopedic physician.  The claims folder, including a copy of this remand, must be made available to the examiner.  

The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should then respond to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's back disability is related to any incident of the Veteran's military service?  The examiner is to specifically consider and address the Veteran's documented complaints of back pain in service (specifically in September 1954 and on the date of his accident in October 1955). 

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's back disability is proximately due to his service-connected residuals of pelvis fracture?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's back disability has been aggravated by his service-connected residuals of pelvis fracture?

For purposes of this examination/opinion request, the examiner is directed to assume that the Veteran's lay statements are competent and credible to describe the circumstances, conditions and hardships of his active military service.  The absence of low back injury findings on separation from service alone should not preclude a positive opinion.

The examiner must also consider the Veteran's statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).
A complete rationale should be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




